             Case 2:20-cv-05468-RBS Document 7 Filed 03/17/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                               :
                                               :
IN RE:                                         :       CIVIL ACTION
         TINA M. SHARKEY,                      :
                                               :       NO. 20-CV-5468
                                               :


                                         MEMORANDUM

SURRICK, J.                                                                   MARCH        17 , 2021

         Currently before the Court is a Motion for Leave to Proceed In Forma Pauperis and an

Amended Complaint filed by Plaintiff Tina M. Sharkey. For the following reasons, we will grant

Sharkey leave to proceed in forma pauperis and dismiss her Amended Complaint without

prejudice.

I.       BACKGROUND

         Sharkey initiated this civil action by filing with the Court a Notice of Right to Sue Letter

that she obtained from the Equal Employment Opportunity Commission (“EEOC”). (ECF No.

1.) In an abundance of caution, the Clerk of Court treated Sharkey’s submission as a Complaint

and opened the instant civil action. In an Order dated November 6, 2020, the Court informed

Sharkey that to proceed with her civil action she must file a proper pleading in accordance with

the Federal Rules of Civil Procedure that identifies the defendants in the caption, the factual

basis for her claims, and the relief she seeks from the Court. (ECF No. 3.) The Order also

informed Sharkey that to proceed with this civil action she must either pay the applicable fees or

file a motion for leave to proceed in forma pauperis. (Id.) Shortly thereafter, Sharkey submitted

another Notice of Right to Sue Letter to the Court as an exhibit in her case. (ECF No. 4.)
           Case 2:20-cv-05468-RBS Document 7 Filed 03/17/21 Page 2 of 4




       Sharkey subsequently filed her pending Motion for Leave to Proceed In Forma Pauperis

and Amended Complaint. (ECF Nos. 5 & 6.) The Amended Complaint names as Defendants

Comcast Spectacor, LP (“Comcast”) and Chelsea Cassell in the caption, 1 and identifies Comcast

as the only Defendant in the body of the Amended Complaint. (ECF No. 6 at 4 & 8.) 2 By

checking the appropriate locations on the form complaint, Sharkey indicates that she is bringing

claims pursuant to Title VII based on her termination, and Comcast’s failure to promote her and

reasonably accommodate her Christian religion. (Id. at 4 & 8-9.) She also marked the location

for “gender/sex” and wrote “because I am not [sexually] active nor do I want to be!” (Id. at 9.)

       Sharkey states the following as the factual basis for her claims:

       What is on trail [sic] here is: The favor of God that is on my life. The freedom
       that was won for me. My livelihood, success and good name. It is an ongoing
       and continuely [sic] rejection of my works that I know pleases God. That hate
       and all and everything that God has done for me and I was fired without cause.
       They lied and stated that I did not report to work for 2 days. Which is a lie. I
       have never missed a day.

(Id.) She seeks assorted relief, including damages. (Id. at 11.)

II.    LEGAL STANDARD

       We will grant Sharkey leave to proceed in forma pauperis. It appears that she cannot

afford to pre-pay the fees to commence this civil action. We will dismiss the Amended

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss the

Amended Complaint if it fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under




       1
        The caption also states “human resource,” which presumably refers to the Human
Resources Division of Comcast or Cassell’s position.
       2
        The Court adopts the pagination assigned to the Amended Complaint by the CM/ECF
docketing system.
                                                 2
           Case 2:20-cv-05468-RBS Document 7 Filed 03/17/21 Page 3 of 4




Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations are not sufficient.

Id. “[T]he plausibility paradigm announced in [Bell Atl. Corp. v.] Twombly[, 550 U.S. 544

(2007),] applies with equal force to analyzing the adequacy of claims of employment

discrimination.” Fowler v. UMPC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (quotations

omitted). As Sharkey is proceeding pro se, the Court construes her allegations liberally. Higgs

v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Title VII prohibits employment discrimination based on membership in protected classes.

This includes religion. See E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 448-49 (3d Cir. 2015)

(citing 42 U.S.C. § 2000e-2(a)). To state a claim under Title VII, a plaintiff must allege

sufficient facts to raise a reasonable expectation that her membership in a protected class was

either a motivating or determinative factor in her employer’s adverse employment action against

her. See Connelly v. Lane Constr. Corp., 809 F.3d 780, 789 (2016). In general, to establish a

prima facie case of employment discrimination, a plaintiff must show that: (1) she is a member

of a protected class; (2) she was qualified for the position in question; (3) she suffered an adverse

employment action, and; (4) the adverse action occurred under circumstances giving rise to an

inference of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973);

see also Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). Although a plaintiff need

not establish a prima facie case to survive dismissal for failure to state a claim, she must




                                                   3
           Case 2:20-cv-05468-RBS Document 7 Filed 03/17/21 Page 4 of 4




nevertheless “put forth allegations that raise a reasonable expectation that discovery will reveal

evidence of the necessary element.” Fowler, 578 F.3d at 213 (quotations omitted).

       Even under a liberal reading, Sharkey’s Amended Complaint fails to allege facts

plausibly establishing that she was terminated or otherwise discriminated against in employment

due to her Christian religion or membership in any other protected class. She has not explained

the nature of her job and the requirements of that job, described the circumstances giving rise to

her termination, or explained what facts support a conclusion that her termination was based on

her religion. Accordingly, the Amended Complaint does not state a claim and must be dismissed

for that reason. See, e.g., Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012)

(“Plaintiff’s general assertions of discrimination and retaliation, without any details whatsoever

of events leading up to her termination, are insufficient to survive a motion to dismiss.”); Shahin

v. Del. Dep’t of Transp., 405 F. App’x 587, 588-89 (3d Cir. 2010) (per curiam) (affirming

dismissal of complaint where plaintiff failed to provide “details on what position she applied for,

how she was qualified for the position, and what protected classes she belongs to”).

IV.    CONCLUSION

       For these reasons, Sharkey’s Amended Complaint will be dismissed without prejudice to

her filing a second amended complaint. 3 An appropriate Order follows that provides further

instruction as to amendment.

                                              BY THE COURT:


                                              /s/ R. Barclay Surrick
                                              R. BARCLAY SURRICK, J.


       3
         As the United States Court of Appeals for the Third Circuit has held that there is no
individual liability under Title VII, claims against Cassell will be dismissed with prejudice. See
Sheridan v. E.I. DuPont de Nemours and Co., 100 F.3d 1061, 1077-78 (3d Cir. 1996).
                                                 4
